The conclusions reached in the foregoing opinion are fully justified by this Court's previous opinions and decisions in Taylor v. Williams, 195 So. 175, and Howey Co. v. Williams,195 So. 181, which were handed down by a unanimous Court; also by the opinion rendered in both of these cases on petitions for rehearing (see 195 So. 184), wherein Mr. Justice BUFORD and the writer dissented in part from the views of the four members constituting the majority, but otherwise concurred, Mr. Justice BUFORD'S opinion being filed as a special concurring opinion. Therefore, the questions attempted to be *Page 765 
raised by the additional motions filed herein have been heretofore settled after full briefing and argument and careful consideration by the members of the Court, and I therefore concur in the conclusions reached in the foregoing opinion, as well as in the order denying said motions.